DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7-12 are objected to because of the following informalities:  Claims 7-12 recites “a hybrid power train” in the preamble, which is different from their dependent claim which recites “the motor”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hattori (US 7,737,599).
Regarding claim 1, Hattori teaches a motor (100) for a vehicle (Title), the motor (100) comprising:
a rotor (130); and
a stator (140) mounted outside the rotor (130) to form an air gap between the rotor (130) and the stator (140), 
wherein the stator (140) includes at least two external diameter portions (A, B) with different external diameters (FIG 5-7).

    PNG
    media_image1.png
    451
    735
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    421
    429
    media_image2.png
    Greyscale

Regarding claim 2/1, Hattori was discussed above in claim 1. Hattori further teaches wherein the at least two external diameter portions (A, B) of the stator (140) includes a first external diameter portion (B), and a second external diameter portion (A) having an external diameter larger than an external diameter of the first external diameter portion (B), and
wherein a step difference is formed between the first external diameter portion (B) and the second external diameter portion (A).
Regarding claim 3/2, Hattori was discussed above in claim 2. Hattori further teaches wherein the stator (140) includes a stator core (141) and a winding (142);
wherein the stator core (141) includes a plurality of first core plates forming the first external diameter portion (B) and a plurality of second core plates forming the second external diameter portion (A), the plurality of first core plates formed to overlap with the plurality of second core plates; and


    PNG
    media_image3.png
    418
    426
    media_image3.png
    Greyscale

	Regarding claim 5/1, Hattori was discussed above in claim 1. Hattori further teaches wherein the at least two external diameter portions of the stator includes a first external diameter portion (B), and a second external diameter portion (A) having an external diameter larger than an external diameter of the first external diameter portion (B), and
wherein the first external diameter portion (B) has an external diameter formed to be increased toward the second external diameter portion (A) to form an oblique cross-section on the first external diameter portion (B; FIG 7).

    PNG
    media_image4.png
    430
    437
    media_image4.png
    Greyscale

Regarding claim 6/5, Hattori was discussed above in claim 5. Hattori further teaches wherein the stator (140) includes a stator core (141) and a winding (142);
wherein the stator core (141) includes a plurality of first core plates of which an external diameter is increased to form the oblique cross-section of the first external diameter portion (B) and a plurality of second core plates having a constant external diameter forming the second external diameter portion (A), the plurality of first core plates formed to overlap with the plurality of second core plates; and
wherein the winding (142) is formed at a portion commonly overlapped with the plurality of first core plates and the plurality of second core plates (FIG 5-7).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hattori (US 7,737,599) in view of Wakuta et al. (US 6,258,001).
Regarding claim 4/1, Hattori was discussed above in claim 1. Hattori further teaches a motor housing (200) mounted outside the stator (140) to surround the stator (140).
Hattori fails to teach a coolant path formed in the motor housing to circulate a coolant along a circumference of the stator.
Wakuta teaches a coolant path (62) formed in the motor housing (15) to circulate a coolant along a circumference of the stator (42).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Hattori to incorporate Wakuta’s teaching .

Claim 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori (US 7,737,599) in view of Stevenson (US 5,482,512).
	Regarding claim 7/2, Hattori was discussed above in claim 2. Hattori fails to teach wherein the rotor of the motor is coupled to a crankshaft of an engine to be coaxial with the crankshaft.
	Stevenson teaches wherein the rotor (84) of the motor (12) is coupled to a crankshaft (22) of an engine to be coaxial with the crankshaft (22).
	
    PNG
    media_image5.png
    518
    795
    media_image5.png
    Greyscale
 

	Regarding claim 8/7, Hattori in view of Stevenson was discussed above in claim 7. Hattori in view of Stevenson does not explicitly teach wherein the first external diameter portion of the stator is mounted to face a side in which interference with a driveshaft occurs. 
But as seen in FIG 5 and 6, the first external diameter portion can be on either side of the stator core. 
Thus, it would have been obvious to one of ordinary skill in the art to modify Hattori in view of Stevenson to teach wherein the first external diameter portion of the stator is mounted to face a side in which interference with a driveshaft occurs.
Regarding claim 9/7, Hattori in view of Stevenson was discussed above in claim 7. Hattori in view of Stevenson does not explicitly teach wherein the first external diameter portion of the stator is mounted toward the engine.
But as seen in FIG 5 and 6, the first external diameter portion can be on either side of the stator core. 
Thus, it would have been obvious to one of ordinary skill in the art to modify Hattori in view of Stevenson to teach wherein the first external diameter portion of the stator is mounted toward the engine which the crankshaft is also attached to.
Regarding claim 10/5, Hattori was discussed above in claim 5. Hattori fails to teach wherein the rotor of the motor is coupled to a crankshaft of an engine to be coaxial with the crankshaft.
	Stevenson teaches wherein the rotor (84) of the motor (12) is coupled to a crankshaft (22) of an engine to be coaxial with the crankshaft (22).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Hattori to incorporate Stevenson’s teaching wherein the rotor of the motor is coupled to a crankshaft of an engine to be coaxial with the crankshaft, as the use of crankshaft is essential to an internal combustion engine in a hybrid machine and both Hattori and Stevenson is related to a hybrid machine. 
	Regarding claim 11/10, Hattori in view of Stevenson was discussed above in claim 10. Hattori in view of Stevenson does not explicitly teach wherein the first external diameter portion of the stator is mounted to face a side in which interference with a driveshaft occurs. 
But as seen in FIG 5 and 6, the first external diameter portion can be on either side of the stator core. 
Thus, it would have been obvious to one of ordinary skill in the art to modify Hattori in view of Stevenson to teach wherein the first external diameter portion of the stator is mounted to face a side in which interference with a driveshaft occurs.
Regarding claim 12/10, Hattori in view of Stevenson was discussed above in claim 10. Hattori in view of Stevenson does not explicitly teach wherein the first external diameter portion of the stator is mounted to face the engine.

Thus, it would have been obvious to one of ordinary skill in the art to modify Hattori in view of Stevenson to teach wherein the first external diameter portion of the stator is mounted to face the engine which the crankshaft is also attached to.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MINKI CHANG/           Examiner, Art Unit 2834                                                                                                                                                                                             
/QUYEN P LEUNG/           Supervisory Patent Examiner, Art Unit 2834